      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


HARRIET HAREWOOD,

                             Plaintiff,                   AMENDED
                                                          COMPLAINT

               -against-                                  18 Civ. 5487 (KPF)(KHP)


                                                          JURY TRIAL DEMANDED


NEW YORK CITY DEPARTMENT OF
EDUCATION; ROBERT MERCEDES, in his
Capacity as PRINCIPAL OF MIDDLE SCHOOL
390 and INDIVIDUALLY; ANDREA VARONA, in
her Capacity as ASSISTANT PRINCIPAL OF
MIDDLE SCHOOL 390 and INDIVIDUALLY,

                             Defendants.




       Plaintiff HARRIET HAREWOOD, by and through her attorneys GLASS & HOGROGIAN

LLP, as and for her Amended Complaint, alleges as follows:


                             PRELIMINARY STATEMENT

       1.     Plaintiff HARRIET HAREWOOD (“Plaintiff” or “Harewood”), a tenured art

teacher formerly employed by the New York City Department of Education (NYCDOE), brings

this action based on unlawful discrimination and retaliation on the basis of her age and race in

violation of the federal Age Discrimination in Employment Act (“ADEA”); Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et. seq.; the New York State Human Rights



                                               1
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 2 of 17




Law, N.Y. Exec Law § 296 (“NYSHRL”); the New York City Human Rights Law, N.Y.C.

Administrative Code §§ 8-101 et. seq. (“NYCHRL”); and 42 U.S.C. § and § 1983, which also

address Equal Protection violations.

                               JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. Section 1331,

because this action involves federal claims for age and race discrimination under the ADEA, Title

VII, and 42 U.S.C. § 1981 and § 1983.

       3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b) and (c) because a

substantial part of the acts or omissions giving rise to this action occurred in this District and

Defendants are subject to personal jurisdiction in this District.

                                         THE PARTIES

       4.       Plaintiff HARRIET HAREWOOD is a resident of the State of New York and a

teacher formerly employed within the school system operated by the New York City Department

of Education.

       5.       At all times relevant herein, Defendant NEW YORK CITY DEPARTMENT OF

EDUCATION (“NYCDOE”) is a city school district established under the laws of the State of New

York and is Plaintiff’s employer.

       6.       At all times relevant herein, Defendant Principal ROBERT MERCEDES was the

Principal of Middle School 390 (“MS 390”) in the Bronx, New York. He is sued in both his official

and individual capacities. Upon information and belief of Plaintiff, Principal Mercedes is of

Dominican national origin.




                                                   2
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 3 of 17




       7.      At all times relevant herein, Defendant Assistant Principal (AP) ANDREA

VARONA was the Assistant Principal of Middle School 390 (“MS 390”) in the Bronx, New York.

She is sued in both her official and individual capacities. Upon information and belief of Plaintiff,

AP Varona is of Dominican national origin.

                                 FACTUAL ALLEGATIONS

       8.      Ms. Harewood was an art teacher within Defendant NYCDOE at MS 390 within

District 10 in the Bronx since September 1999 until June 2017.

       9.      Ms. Harewood’s race is black.

       10.     Ms. Harewood is 57 years old, born February 11, 1961.

       11.     As of the time of her retirement, Ms. Harewood was one of the oldest staff members

on the staff of the school, with the most seniority in the school.

       12.     Ms. Harewood consistently received “Satisfactory” and/or “Effective” and/or

“Highly Effective” ratings, observations, and annual evaluations at MS 390 up until the 2015-2016

school year.

       13.     Since the 2013-2014 school year, the MS 390 administration, led by Principal

Mercedes, has been targeting older and/or black teachers and other staff in favor of younger and/or

Hispanic staff members at the school.

       14.     During the 2013-2014 school year, several older and/or black teachers were asked

to leave the school or were pushed out by Principal Mercedes and his administration. For example,

a black general education teacher, who is approximately 64 years old, Linda White, who co-taught

with a Dominican special education teacher, Mr. Alvarez, received consistently negative ratings

during the 2013-2014 school year despite her Dominican counterpart Mr. Alvarez receiving

positive ratings. This ultimately led to Ms. White leaving the school. Additionally, younger and/or

                                                   3
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 4 of 17




Dominican teachers who were ineffectively rated were not asked to leave the school, including

Amanda Dreeban, Victor Vargas, Teodoro Thimodent, and Anna Bermudez.

       15.     This pattern has continued since the 2013-2014 school year, as Principal Mercedes

has replaced a significant percentage of the older or black staff in favor of white and/or Dominican

and/or younger teachers. During that school year, Ms. Harewood sat in several staff meetings on

or about December and January of the 2013-14 school year, where Principal Mercedes stated that

senior staff was “too expensive” and he would reach out to NYCDOE Legal to obtain assistance

on having those staff members removed.

       16.     In March of 2013, upon information and belief, Principal Mercedes received

notification from DOE supervisors that he had to reduce his staff because of budget cuts. He only

targeted non-Hispanic employees to leave, including George Swander, Myrna Kinkle, Canavan,

Susan Carr -Lagomarsini, Eileen Kojes, Darryl Mcknight, Juanita Murray, Steve Bernstein, Linda

White, and Claire Scesney –Lundahl. Of the employees targeted, Susan Carr-Lagomarsini, Myrna

Kinkle, Darryl McKnight, Juanita Murray, and Linda White are all non-Hispanic Black.

       17.     Upon information and belief, Principal Mercedes set out to target ten veteran, non-

Hispanic staff members with relatively high salaries. He ultimately succeeded in having seven of

the ten staff members removed from their positions through trumped up charges, forced retirement,

or forced medical leave.

       18.     Principal Mercedes began targeting Ms. Harewood during the 2013-2014 school

year. For years, Ms. Harewood had earned per session income as the morning scheduler. However,

during the 2013-2014 school year, Principal Mercedes took this role away from Ms. Harewood and

gave it to a younger, Dominican individual Jose Duran.




                                                 4
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 5 of 17




       19.     Also, during the 2013-2014 school year, Ms. Harewood was not initially given a

lunch period, which was a violation of her contractual rights. When she complained about this to

Principal Mercedes, on or about October 2, 2013, he sent an email to her falsely stating that several

staff members were complaining about her. Additionally, in retaliation for Ms. Harewood’s

complaint, Principal Mercedes changed her schedule so that she had 25 teaching periods per week,

which was also a violation of her contractual rights to a maximum of 22 teaching periods per week.

       20.     On or about November 6, 2013, Ms. Harewood’s professional AM bus duty—which

teachers select at the beginning of the year—was changed without her permission. This was a

violation of the contract as an administrator cannot change Circular 6 Professional Activity Options

without permission from her union the UFT.

       21.     Consistently throughout the 2013-2014 school year until she retired, Ms. Harewood

would be denied art supplies by Principal Mercedes. She was told by Virginia Pou, the Dominican

bilingual Guidance Counselor, and by Principal Mercedes there was no funding for art and there

was funding only for the part time music teacher Ms. Maire.

       22.     Beginning in the 2014-2015 school year, and continuing through the 2015-2016 and

2016-2017 school years, Ms. Harewood was denied the opportunity to provide afterschool per

session instruction to help students prepare portfolios for specialized high schools. Ms. Harewood

had devoted 2-3 hours twice a week to help students prepare portfolios.

       23.     In 2015, Principal Mercedes started targeting his Assistant Principals. The black

Assistant Principal Cinnamon Harris did not have an office for the school year 2016-17. Her office

was taken away and given to the younger Dominican Assistant Principal Andrea Varona.

       24.     On January 15, 2015, Principal Mercedes called Ms. Harewood into a meeting,

where he told her, in sum and substance, that he no longer needed her at MS 390 as a teacher, and


                                                  5
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 6 of 17




that he and the administration wanted to move forward without her. Upset by Principal Mercedes’s

comments, Ms. Harewood left the meeting.

       25.     The next day, Ms. Harewood went to her union representative, who requested a

meeting with Principal Mercedes on her behalf. During the meeting that followed, Principal

Mercedes denied making the aforementioned comments.

       26.     Notably, other black teachers and a white teacher were also asked to leave the school

on January 15, 2015, including Tiffany Mack, Elaine Blocker, Bari Martinelli and Christina

Gianfrancesco.

       27.     In or around March 2015, after attending book-making professional development

courses—for which she had previously received permission by Principal Mercedes to attend—Ms.

Harewood was denied the opportunity to develop a book-making per session class despite having

a commitment letter signed by Principal Mercedes to attend and make a book for the contest.

       28.     On or about March 10, 2015, Ms. Harewood requested certain art supplies for her

students. In response, Principal Mercedes informed her that the school did not have the funding for

these supplies. Ms. Harewood knew this to be false, however, because the school had received a

$1,000 from Arts Studio Funding to be used for art supplies. Arts Studio Funding was an allocation

of $1,000 from the Mayor’s Arts Allocation to all eligible art teachers. According to the NYCDOE

Division of Human Resources and Office of Data Management, this supplemental funding to

schools is for the purchase of studio materials to enhance teaching and learning in visual arts.

Eligible teachers, those of regular, active status, and secondary teachers, those who are assigned

full time, teaching at least fifty percent of their assigned STARS classes in the arts, and holding

NYS certification in art content, are all entitled to receive these funds. Principal Mercedes was

advised about this allocation through the School’s Allocation Memorandum.


                                                 6
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 7 of 17




       29.    Beginning in June 2015, Principal Mercedes eliminated the art classroom and forced

Ms. Harewood to push into classrooms in two different buildings with multiple floors with an art

cart with limited supplies. Previously, Ms. Harewood had taught out of a classroom for her entire

career. Ms. Harewood was originally given a room in the gym that was an old shower area. When

Ms. Harewood accepted the space, Principal Mercedes said he needed the space back for storage

and only placed a few new chairs there. Joe Lamanucusa, the fireman of the school, found a small

closet on the second-floor space and assigned it to Ms. Harewood.

       30.    Ms. Harewood was forced to push into classrooms to teach out of her license area.

Principal Mercedes assigned Ms. Harewood to teach writing during the 2015-2016 school year.

During this time, one student wrote humiliating and degrading writing assignments about Ms.

Harewood, which the other writing teacher Ms. Smith shared with her. When Ms. Harewood read

the writings, she was hurt and deeply humiliated. When she complained and shared copies of the

writing assignments to Principal Mercedes and Susan Carr-Lagomarsini, they took no action. The

student was never disciplined or removed.

       31.    As Ms. Harewood now had to wheel a shopping cart with two wheels, and a large

laundry bag throughout the school day to different classrooms, she requested use of an elevator

key. Principal Mercedes denied her request. Other younger and Hispanic staff members, including

Tech Specialist Pedro Reyes, IEP/SETTS special education teacher Eleuterio Alvarez, and teacher

Maria Adorno, could use the elevator without a doctor’s note. Only Ms. Harewood was required to

produce a doctor’s note.

       32.    In so eliminating the art classroom, Principal Mercedes claimed that the art

classroom was needed for storage, yet there were numerous other empty rooms left vacant during

the entire 2015-2016 and 2016-2017 school years.


                                                7
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 8 of 17




       33.     On March 15, 2015, Principal Mercedes scheduled a meeting to engage in

conversation about co-locating music and arts instruction in the art room. Principal Mercedes stated

that “the music and art rooms are not factored as actual space and have to be used as storage for

literacy materials due to arrive over the summer and as multi-purpose rooms in order to meet the

enrollment formula that the DOE prescribes.” Only the art room was eliminated, and the part time

music teacher, Ms. Andrea Maire, kept her music room in Room 313. The art room was eventually

used as an Integrated Co-teaching (“ICT”) room, sixth grade class, and the storage area was used

by the teachers to sit and do work.

       34.     On or about September 25, 2015, after AP Varona observed Ms. Harewood eating

lunch in her colleague and friend’s classroom—because there was no cafeteria in the school--her

lunch period was inexplicably changed to a different period. As a result, Ms. Harewood had

nowhere to eat lunch, as she had no classroom and her colleagues’ lunch periods were during

different periods than hers.

       35.     Ms. Harewood could not eat with colleagues during her lunchtime and had to eat

lunch in her closet, in her car, the auditorium, or on the stairs next to her closet. When she ate lunch

in Room 103 for a week, someone reported her, and the room was locked. This room also has a

refrigerator with a padlock, and only the Dominican staff members, Jose Duran, Virginia Pou, Liza

Ceballos, and Guilllermin Ceballos, could use it. When Ms. Harewood found empty rooms to eat,

they were subsequently locked, or notes were posted on the doors not to use the room at her

lunchtime.

       36.     During the 2015-2016 Parents Teacher Conference night, Principal Mercedes forced

her to sit in a hallway to speak to parents, while other teachers were in their assigned rooms.




                                                   8
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 9 of 17




       37.     Principal Mercedes continued to deny Ms. Harewood art supplies throughout the

2015-2016 school year.

       38.     In or around January 2016, Ms. Harewood began working in the GEAR-UP after-

school program through June 2016, which was pensionable per session income above her regular

salary for teaching Humanities twice a week after school. After securing this position for the 2016-

2017 school year, several weeks into the school year, without any explanation, she was denied the

opportunity to work for the program after it was given to a Dominican social worker, Guillermin

Ceballos, to run. The program was unilaterally changed to a Saturday program in lieu of after-

school program and she was not offered an opportunity to work with the program. On October 27,

2016, Ms. Harewood received an email informing her that she would no longer be eligible for the

after-school program.

       39.     Ms. Harewood worked Tuesdays and Wednesdays in the GEAR-UP program from

2:30-4:30 pm earning $47 an hour from 2/05/16- 4/01/16, with Cinnamon Harris, the black AP.

The 2016-2017 GEAR-UP program, which was run by Guillermin Ceballos, started in November

2016 on Saturdays.

       40.     As of September 2016, Ms. Harewood had no plans to retire until June 2020, when

her daughter would have finished college.

       41.     However, over the months that followed in the 2016-2017 school year, Defendants

created such a hostile work environment that forced Ms. Harewood to retire earlier than she wished.

When Ms. Harewood asked for a new storage space because her closet space was too small,

Principal Mercedes ignored her request. Ms. Harewood could not attend professional development

with peers and was isolated the entire day in a room.




                                                 9
     Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 10 of 17




       42.     On February 1, 2017, Ms. Harewood received a new faculty schedule. On the new

schedule, she was to pick up students from the lunchroom every day after her lunch. According to

Circular 1, it was the classroom teacher’s responsibility to drop and pick up their class from

preparation periods. Younger Hispanic teachers, Michelle Cerritos and Alejandrina Bello, both

sixth grade bilingual teachers, were not required to pick students up from lunch. In fact, Ms.

Harewood was the only teacher required to do so.

       43.     Also beginning around Spring 2017, Ms. Harewood began receiving less-than-

effective evaluations and her first ever disciplinary letters to file, in contrast to receiving

consistently effective evaluations and having no disciplinary history in previous years.

       44.     Ms. Harewood received a less-than-effective observation from AP Varona on May

2, 2017, for an April 20, 2017 informal observation. When she emailed AP Varona asking for

feedback as to why she was rated less-than-effective—because the observation report itself

contained no actual factual observations—Ms. Harewood received an email directing her to refer

to the Danielson Rubric—which is 56 pages long—with no further specifics. Teachers are

contractually required to have an initial and a post planning conference for an observation. Ms.

Harewood received neither.

       45.     After sending emails and a certified letter to AP Varona asking about feedback for

her April 20, 2017 observation. AP Varona never discussed the observation report with Ms.

Harewood, but instead sent her emails to Principal Mercedes. Ms. Harewood then started receiving

letters from Principal Mercedes about fabricated allegations of verbal abuse. Principal Mercedes

stated he reached out to NYCDOE legal to obtain assistance on emails sent to AP Varona.

       46.     On May 9, 2017, Ms. Harewood received her first-ever disciplinary letter to file

based on false allegations of corporal punishment against her. Notably, this investigation was


                                                 10
     Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 11 of 17




conducted in house by Principal Mercedes. The letter itself is riddled with falsities, including that

a classroom teacher, Alejandrina Bello, whose class is on the other side of the building, witnessed

the alleged altercation.

       47.     On May 16, 2017, Principal Mercedes took away the elevator key that had been

given to Ms. Harewood.

       48.     On May 19, 2017, upon arriving to her scheduled ICT class, Ms. Harewood was

asked by Ms. Dreeban, the classroom science teacher, to collaborate her art lesson with the teacher’s

science lesson. During the period, Ms. Dreeban worked with a small group of students, while the

remainder of the class worked in small groups using laptops to do research for their science project.

Ms. Harewood was walking around assisting students who were working on Ms. Dreeban’s lesson

plan as well as assisting students who were working on art posters. Ms. Harewood helped with the

layout of the posters and supplied the markers, crayons, watercolors and other materials for the art

posters.

       49.     During this collaboration on May 19, 2017, Principal Mercedes did an informal

observation of Ms. Harewood’s teaching for the first time of the 2016-2017 school year. This was

the second time in eighteen years that Ms. Harewood was observed by Principal Mercedes.

       50.     On May 23, 2017, Ms. Harewood received her observation report from Principal

Mercedes with ineffective ratings in five areas for the observation conducted on May 19, 2017.

Principal Mercedes stated in the observation report that “he asked six students to provide him with

the rationale of working on the science project in art class and students were unable to articulate a

reason.” Principal Mercedes also stated in his observation report, “The support of the classroom

teacher did not provide added support to your class, for students working with the teacher worked

on a science project. In the future avoid the competing interest. It takes away from instruction.”


                                                 11
     Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 12 of 17




Ms. Harewood was not competing with the classroom teacher; rather as educators they were

collaborating to make connections between other disciplines. Ms. Harewood was distraught from

the observation report.

       51.     Ms. Harewood later confronted Ms. Dreeban about her motivation for staying in the

room during her prep period to which Ms. Dreeban did not respond. Ms. Harewood’s informal

observation was sabotaged by the Dominican teacher, Amanda Dreeban.

       52.     Ms. Harewood also received a less-than-effective evaluation on May 23, 2017 for a

May 19, 2017 observation that contained numerous ineffective rated components. This was the first

time in 33 years that Ms. Harewood had ever been rated ineffective or unsatisfactory. Notably, the

lesson for which she was observed was a science lesson on which she had collaborated with the

classroom science teacher, Amanda Dreeben, as a favor to the teacher.

       53.     After complaining about her first observation of the 2016-2017 school year, Ms.

Harewood was falsely accused of verbal abuse and other misconduct. Guidance counselor Susan

Carr-Lagomarsini falsely let students write statements claiming she committed verbal abuse, and

because Principal Mercedes claimed this verbal abuse was substantiated, he recommended OSI

proceed with disciplinary charges to terminate her. Susan Carr-Lagomarsini also falsely stated she

was witness to a corporal punishment allegation against Ms. Harewood. Another Dominican staff

member, Alejandrina Bello, a sixth-grade bilingual teacher, stated she also witnessed Ms.

Harewood engage in corporal punishment, which was completely fabricated.

       54.     In May 2017, Principal Mercedes made a humiliating announcement over the school

intercom for Ms. Harewood to return the elevator key, although Principal Mercedes knew she had

a medical condition as justification to use the elevator. Ms. Harewood returned the key.




                                                12
     Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 13 of 17




       55.     After the elevator key was taken from her, Ms. Harewood’s physical condition

worsened. She was in constant pain, nervous, stressed, and depressed. Ms. Harewood had to use

her back brace constantly, took muscle relaxants, and attended physical therapy. All the stress and

anxiety created by Defendants forced her to take time off for fear of losing her job and sustaining

a permanent back injury. Ms. Harewood witnessed the discriminatory and retaliatory behavior

Principal Mercedes had exhibited towards many staff members who were asked to leave and did

not leave, including Juanita Murray, Darryl McKnight, Claire Scesney-Lundahl, and Linda White,

all of whom were brought up on Section 3020-a charges, as well as Steve Bernstein, who was forced

to take medical leave, brought up on numerous false allegations, received Section 3020-a charges,

and forced into retirement.

       56.     On or about June 28, 2017, Principal Mercedes issued Ms. Harewood an

unwarranted disciplinary letter to file alleging verbal abuse by her. Notably, a disciplinary meeting

had been scheduled for Ms. Harewood to meet with AP Varona on May 17, 2017, but was cancelled

by AP Varona. When Ms. Harewood finally met with Principal Mercedes on June 22, 2018,

regarding this allegation, he denied her the opportunity to have a copy of the allegations.

       57.     On May 25, 2017, based on a recommendation from her doctor, Ms. Harewood

requested and took a leave of absence from May 28 until June 14, 2017, due to the stress she was

experiencing from the conditions at her school.

       58.     Ms. Harewood additionally had to seek physical therapy due to injuries sustained to

her back from wheeling the art supply cart up and down the stairs due to her elevator key being

taken away her by Principal Mercedes.

       59.     Based on the ongoing abuse and mistreatment, Ms. Harewood decided on June 13,

2017, that it was best to retire before her recommended Section 3020-a disciplinary proceeding for


                                                  13
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 14 of 17




false allegations was commenced against her. Ms. Harewood was having severe anxiety about

possible assignment to the Absent Teacher Reserve and for fear of losing her job.

         60.    In June 2017, Principal Mercedes’s practice of targeting non-Dominican staff

members continued. Principal Mercedes asked or forced several non-Dominican staff members to

leave a few days before the end of the school year. Staff members forced or asked to leave the

school included Tyrike Saunders, Natasha Bruton, Alexis Carr, Elaine Blocker, and Kisha Rios

Henry.

         61.    Based on the harassment and discriminatory behavior of Principal Mercedes and his

administration towards her, Ms. Harewood retired at the end of the 2016-2017 school year.

         62.    Ms. Harewood filed a dual filed complaint with the New York State Division of

Human Rights (“DHR”) and the Equal Employment Opportunity Commission (“EEOC”) based on

age and race discrimination on or about July 11, 2017. She subsequently requested and received a

right to sue letter from the EEOC dated April 12, 2018, a copy which is annexed as Exhibit A.

         63.    After filing her complaint with the SDHR and EEOC, on Saturday, May 12, 2018,

Ms. Harewood received a letter from Principal Mercedes asking her to come to the school for a

meeting regarding an allegation of corporal punishment and professional misconduct, even though

Ms. Harewood was retired at the end of the 2016-2017 school year.


                                 FIRST CLAIM FOR RELIEF

  (Claims for Violation of Title VII—Discrimination and Retaliation Based on Race
                            Against Defendant NYCDOE)

         64.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.




                                                  14
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 15 of 17




        65.     Defendant NYCDOE, through the aforementioned conduct, have violated Title VII

of the Civil Rights Act of 1964, by discriminating and retaliating against Plaintiff based on her race.

                               SECOND CLAIM FOR RELIEF

    (Claims for Violation of 42 USC Section 1981 and 1983 — Discrimination and
                 Retaliation Based on Race Against All Defendants)

        66.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

        67.     Defendants, through the aforementioned conduct, have violated Sections 1981 and

1983, by discriminating and retaliating against Plaintiff based on her race.

                                     THIRD CLAIM FOR RELIEF

 (Claims for Violation of the ADEA — Discrimination and Retaliation Based on Age
                            Against Defendant NYCDOE)

        68.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

        69.     Defendant NYCDOE, through the aforementioned conduct, has violated the ADEA

by discriminating and retaliating against Plaintiff based on her age.

                               FOURTH CLAIM FOR RELIEF

 (Claims for Violation of New York State Human Rights Law — Discrimination and
             Retaliation Based on Race and Age against All Defendants)

        70.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

        71.     Defendants, through the aforementioned conduct, have violated the New York State

Human Rights Law, by discriminating against Plaintiff based on her race and age.




                                                  15
      Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 16 of 17




                                FIFTH CLAIM FOR RELIEF

 (Claims for Violation of New York City Human Rights Law — Discrimination and
             Retaliation Based on Race and Age against All Defendants)

        72.     Plaintiff repeats and realleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

        73.     Defendants, through the aforementioned conduct, have violated the New York City

Human Rights Law, by discriminating against Plaintiff based on her race and age.

                                         JURY DEMAND
        Plaintiff demands a trial by a jury on all of the triable issues of this Complaint.



                                        PRAYER FOR RELIEF

              WHEREFORE, Plaintiff prays for declaratory relief and damages as follows:

        A.      A declaratory judgment that Defendant NYCDOE is in violation of federal Title
                VII of the Civil Rights Act of 1964;

        B.      A declaratory judgment that Defendants are in violation of federal 42 USC Sections
                1981 and 1983;

        C.      A declaratory judgment that Defendant NYCDOE is in violation of federal ADEA;

        D.      A declaratory judgment that Defendants are in violation of the New York State

                 Human Rights Law;

        E.      A declaratory judgment that Defendants are in violation of the New York City

                 Human Rights Law;

        G.      Awarding Plaintiff compensatory damages (including but not limited to emotional

                distress damages) and punitive damages (to the extent available) pursuant to Title

                VII, the ADEA, 42 U.S.C. Sections 1981 and 1983, the New York State Human

                Rights Law, and the New York City Human Rights Law;



                                                  16
    Case 1:18-cv-05487-KPF-KHP Document 39 Filed 06/14/19 Page 17 of 17




         H.   Awarding Plaintiff costs and reasonable attorneys' fees; and

         I.   Such other and further relief as to this Court may deem necessary, just and proper.

Dated:        New York, New York
              June 14, 2019
                                           GLASS & HOGROGIAN LLP
                                           Attorneys for Plaintiff
                                           85 Broad Street, 18th Floor
                                           New York, NY 10004
                                           (212) 537-6859

                                           By:      S/ Bryan Glass
                                                    Bryan D. Glass, Esq.




                                               17
